Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Detailed Action
Applicant amended claim 1 and presented claims 1-13 for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Olson et al., Pub. No.: US 2010/0070573 (Olson) in view of Heitzeberg et al., Pub. No.: US 2007/0220092 (Heitzeberg) and Perez et al., Pub. No.: US 2009/0234707 (Perez).

Claim 1.	Olson teaches:	
A method of making a multi-media image product using a multi-media image system comprising a data processing system and a data storage system, the method comprising:
storing an image collection on the data storage system, the image collection comprising a plurality of digital images; (Olson, ¶ 41, a sever in the digital yearbook system stores image collections)
storing preset rules on the data storage system, the rules specifying a digital image layout and an annotation presentation layout for a multi-media image product, (Olson, ¶¶ 61, 63-64,  text, voice and video annotations are overlaid upon photographs in un-customized yearbook; an un-customized yearbook displays/prints annotations based on a preset default setting/rules such as “text messages 74 are overlaid over the pictures 70… the text overlay 74 is made to be optionally visible so the user (Jane) is able to mute the text 74 and see the photographs 70 in their entirety… the text overlay 74 is presented in a faded or translucent font to permit viewing of the photographs 70 with minimal distortion… the text overlay 74 is presented in a faded or translucent font to permit viewing of the photographs 70 with minimal distortion”; ¶¶ 44, 72-73, directives are also presets rules/instructions for applying user specified view/layout to the yearbook; note that preset rules, based on Spec., p. 17, ll. 14-16 and p. 23, ll. 24-28 is interpreted as a default layout setting for a multi-media image product)
wherein the annotation presentation layout specifies a first presentation format for text annotations when the multi-media image product is a hard-copy product and specifies a second presentation format for audio annotations when the multi-media image product is a digital product; (Olson, printing a yearbook (¶ 47) in which a photograph is overlaid by a signature (¶ 61) is a first presentation format and presenting the yearbook with “other forms of content not available with a paper yearbook such as video segments, music, current events, audio segments (e.g., voice signatures), etc.” (¶ 38) is a second presentation format for electronic version of the yearbook (¶ 48); ¶¶ 61, 63-64, 72, in an “un-customized” (¶ 72) “traditional printed yearbook” (¶ 47) and electronic yearbook (¶ 48), text, voice and video annotations (¶¶ 61, 63-64) are displayed as instructed in the default setting)
generating an identifier associated with the image collection, wherein the identifier comprises a computer network address for the image collection; (Olson, ¶ 42, wherein a “given group” and “the person uploading the content is authorized to perform such uploads by the server”, ¶ 46, “the yearbook is accessible through the Network 40 by users 22 while production is in progress” and ¶ 49, “when the user device 60 has network access to the server 50, the user is provided with enhanced services such as updates, overlays, current data, controls, etc.”  indicates that an identifier, e.g., a network address is used for uploading the content to the server) 
granting the user remote access to the image collection via the computer network; (Olson, ¶ 42, wherein a “given group” and “the person uploading the content is authorized to perform such uploads by the server” indicates that remote access is granted to a user) 
receiving, from the user via the computer network, a new digital image, an annotation corresponding to the new digital image, and an annotation assignment instruction, wherein the annotation assignment instruction instructs the annotation to be associated with the new digital image through the identifier or through a code included with the identifier, and (Olson, ¶ 42, wherein a “given group” and “the person uploading the content is authorized to perform such uploads by the server”, ¶ 46, “the yearbook is accessible through the Network 40 by users 22 while production is in progress” and ¶ 49, “when the user device 60 has network access to the server 50, the user is provided with enhanced services such as updates, overlays, current data, controls, etc.”  indicates that using the identifier, a user is able to add content and annotation based on the annotation assignment as in ¶¶ 61, 63-64, wherein a user is able to annotate a specific image including a new image in a yearbook with text, video and audio; ¶¶ 42, 64, 66, 72, 79, a new image and its associated annotation is any annotated image added to a collection for making a yearbook as desired; ¶¶ 44, 72-73 directives are instructions for applying user specified view/layout to the yearbook) wherein the annotation is a text annotation or an audio annotation; ¶¶ 61, 63-64, wherein a user is able to annotate a specific image including a new image in a yearbook with text, video and audio)
storing the new digital image and the annotation corresponding to the new digital image within the image collection; and (¶¶ 66, 72, 79, a new image and its associated annotation is any annotated image added to a collection for making or updating a yearbook as desired)
making a multi-media image product according to the preset rules, wherein the multi-media image product includes at least one digital image from the image collection, the new digital image, and the annotation received from the user in association with the new digital image pursuant to the annotation assignment instruction. (¶¶ 61, 63-64, a user is able to annotate a specific image in the yearbook with text, video and audio; ¶¶ 42, 64, 66, 72, 79, a new image and its associated annotation is any annotated image added to a collection for making a yearbook as desired; an un-customized electronic yearbook (¶ 72) is a multi-media image product (¶¶ 47-48) including user generated text, audio and video annotation (¶¶ 61, 63-64); an annotation is associated with a specific image/yearbook pursuant to annotation assignment instruction (¶¶ 61, 79))
Olson did not specifically teach:
distributing the identifier electronically via a computer network to a user's remote device; receiving the identifier from the user via the computer network;
Heitzeberg teaches:
distributing the identifier electronically via a computer network to a user's remote device; receiving the identifier from the user via the computer network; (Heitzeberg, ¶¶ 51, 55, 57, 58, 89, wherein an identifier such as a unique URL, phone number, code, etc., is provided for “enabling users to listen to messages and post new messages or content by web browser or phone”)
Olson and Heitzeberg provide for storing and accessing multi-media contents as shown above. Olson also discloses distributing an identifier/network address of the server to users implicitly because users are able to access a yearbook online for adding and annotating contents as disclosed in ¶¶ 76 and 79 for example. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including distributing the identifier electronically via a computer network to a user's remote device; receiving the identifier from the user via the computer network in Olson because doing so would provide for disclosing a feature explicitly in Olson for achieving the same predictable result of accessing a shared storage.
Olson as modified did not specifically disclose preset rules as preset vendor rules.
Perez specifically discloses preset vendor rules as templates to be used for generating print products in ¶¶ 33-35 wherein “Some of the templates provided by the print order system may be supplied by independent designers using the present invention. Other templates may be provided by designers that either work on the staff of or are contracted by the print order system operator”.
As shown above, the applied references provides for accessing user generated content for generating a digital/hardcopy content; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing preset vendor rules because doing so would increase usability of Olson as modified and make “it possible for designers not employed by or contracted by the print order system to supply templates using a designer interface”.

Claim 2.	The method of claim 1, further comprising editing the annotation received from the user. (Olson, ¶¶ 43,  66, any submitted contents/annotations can be edited by authorized users: “users and administrators have the ability to change, update and add data including text, photographs, video, audio, etc., to, for example, the content by group file 54”)

Claim 3.	The method of claim 1, wherein the annotation is an audio annotation and the multi-media image product is a digital product. (Olson, 64, “video 83 and audio 81 annotations are associated with some photographs 70”; ¶ 48, “physical media 32, such as a compact disk (CD), Digital Video Disk (DVD), Blue Ray Disk, etc.”; ¶ 49, “the content is delivered to the user device 60 either using media 32 (as described above) or by sending the content to the user device 60 over the network 40”)

Claim 4.	 The method of claim 1, further comprising: 
generating a code associated with the image collection; (Heitzeberg, ¶ 89, “a short code or alphanumeric string and can be used by others to access the user's forum”) 
distributing the code with the identifier to the user’s remote device via the computer network; (Heitzeberg, ¶ 89, “a short code or alphanumeric string and can be used by others to access the user's forum”)
receiving the code with the identifier from the user via the computer network; and (Heitzeberg, ¶ 89, “The phone number is associated with a voice forum application accessible by that number. The short code is used to identify a particular voice forum”)
granting the user remote access to the image collection via the computer network upon receipt of both the code and the identifier. (Heitzeberg, ¶ 89, “The phone number is associated with a voice forum application accessible by that number. The short code is used to identify a particular voice forum”)

Claim. 5.	The method of claim 1, further comprising: 
receiving, from the user via the computer network, an image; storing the image from the user on the data storage system; and incorporating the image from the user into the multi-media image product. (Olson, ¶ 66, “Since the content by group 54 is present on the server 50, users and administrators have the ability to change, update and add data including text, photographs, video, audio, etc., to, for example, the content by group file 54. For example, in some embodiments capabilities exist to add new text messages 74, video message 83 or audio messages 81 long after the yearbook is finalized (e.g., after graduation)”)

Claim 6.	The method of claim 5, wherein the annotation received from the user is associated with the image received from the user. (Olson, ¶ 66, any user who has access to yearbook is able to submit content and annotate the same content)

Claim 7.	The method of claim 1, wherein the annotation presentation layout specifies a font size for the text annotations when the multi-media image product is a hardcopy product. (Olson, ¶ 61, a written upon photograph is printed as it appears with the particular font size/handwriting input in fig. 8 in an “un-customized” (¶ 72) “traditional printed yearbook” (¶ 47))   

Claim 8.	The method of claim 1, wherein the annotation presentation layout specifies an audio volume for the audio annotations when the multi-media image product is a digital product. (Olson, ¶ 65, presenting “play” icon associated with a photograph suggests that audio volume is set to mute until the play button is activated)

Claim 9.	The method of claim 1 further comprising:
receiving a plurality of annotations from a plurality of users via the computer network; and (Olson, ¶ 66, users who have access to yearbook are able to submit content and annotation)
storing the plurality of annotations on the data storage system, wherein each one of the plurality of annotations is stored in association with a specific image in the image collection. (Olson, fig. 8B, different annotations are associated/stored with different photographs, and ¶¶ 61-65)

Claim 10.	The method of claim 9, wherein making the multi-media image product comprises incorporating one of the plurality of annotations stored on the data storage system. (Olson, fig. 8B, illustrates a yearbook product including annotated photographs and ¶ 64) 

Claim 11.	The method of claim 1, further comprising associating the annotation to the specific digital image in accordance with the annotation assignment instruction, wherein the multi-media image product further includes the specific image in association with the annotation received from the user. (Olson, ¶ 61, a written upon photograph is printed as it appears with the particular font size/handwriting input in fig. 8 in an “un-customized” (¶ 72) “traditional printed yearbook” (¶ 47) and it appears in an electronic user interface as “the text overlay 74” which “is presented in a faded or translucent font to permit viewing of the photographs 70 with minimal distortion”)

Claim 12.	The method of claim 1, further comprising:
receiving, from the user via the computer network, a request for a hard-copy product, wherein the annotation received from the user is a text annotation, and wherein making the multi-media image product comprises making the requested hardcopy product in accordance with the first presentation format. (Olson, ¶ 47, a yearbook recipient can obtain/request a “traditional printed yearbook” once the yearbook is complete; ¶ 61, a written upon photograph in a yearbook  is printed as it appears with handwriting input in fig. 8  in an “un-customized” (¶ 72) “traditional printed yearbook” (¶ 47); printing the yearbook with the overwritten message is the first presentation format and presenting the yearbook with “other forms of content not available with a paper yearbook such as video segments, music, current events, audio segments (e.g., voice signatures), etc.” (¶ 38) is a second presentation format for electronic version of the yearbook)

Claim 13.	The method of claim 1, wherein the identifier is selected from the group consisting of: an email address, a URL, a URI, a text string, a bar code, a QR code, and a telephone number. (Heitzeberg, ¶ 55, an identifier such as phone number/URL is associated with a forum)

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim 1 have been fully considered but are not persuasive for the following reason.
Applicant argues the “cited prior art fails to teach or suggest at least "wherein the annotation assignment instruction instructs the annotation to be associated with the new digital image through the identifier or through a code included with the identifier” because “Heitzeberg does not disclose how the annotations are associated with the images…. Olson fails to disclose how the annotations are associated with the photographs”. Remarks, 5.
In response:
Claim 1 simply recites “through the identifier…”. Meaning a user simply uses a computer network address as an identifier for uploading an image and annotation associated with the image. Claim 13 further recites “wherein the identifier is selected from the group consisting of: an email address, a URL, a URI, a text string, a bar code, a QR”.  
Olson associates a user provided image and annotation “through” an identifier such as a network address assigned to a storage location because a user has to use a network connection for accessing a particular network location for uploading contents such as images and annotations/overlays to a yearbook: ¶ 42, “Any number of content creators 20 is connected to the server 50…Each content creator 20 locally authors content using available image, text and/or video manipulation tools. Once the image, text and/or video is ready to be included in the yearbook, the image, text and/or video is uploaded to the server 50 and is stored in the unapproved content by group file 58 for the given group. The person uploading the content is authorized to perform such uploads by the server 50 using the user authentication file 52”; ¶ 46, “the yearbook is accessible through the Network 40 by users 22 while production is in progress” and ¶ 49, “when the user device 60 has network access to the server 50, the user is provided with enhanced services such as updates, overlays, current data, controls, etc.”  
Heitzeberg further discloses an identifier as URL: ¶ 51, “The inventive system can be configured to provide both a unique URL and phone number access for each forum created, thereby enabling users to listen to messages and post new messages or content by web browser or phone”; ¶ 89, “A URL may also be assigned to the forum to permit web based access to the forum and its contents”.
It is very well known in the art to associated a submitted image with a submitted annotation. See, McDonough et al., US 2004/0049345, ¶ 98 for further evidence.

Conclusion
McDonough et al., US 2004/0049345:
¶ 97, The photo browser also adds two important features related to the informational content of photos. It features the ability to display ink annotations (free hand sketches) over the photograph image, and also the ability to play voice annotations related to the image.
 ¶ 98, As photographs are collected, the mobile device uses a commercially available photo manipulation application that allows users to index and annotate photographs. The annotations are typically "ink" (hand-drawn) annotations and/or voice annotations. Ink annotations are saved in a proprietary file format file while the voice annotations are saved as wave files. The files created usually have the same name as that of the original photograph file. Hence, when they are uploaded to the server, the application will automatically detect their existence and enable easy access to them. To facilitate viewing the mark-up annotations, they are normally converted to shape tiles. The server automatically performs all file detection and conversions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159